Motion for order continuing restraining order granted upon condition that, within five days from service of a copy of the order herein, plaintiff furnish a bond, with corporate surety, in the sum of $5,000, to cover any damages resulting from depreciation of the 10,000 shares of stock pending the outcome of the appeal, and upon the further condition that she perfect and argue the appeal at the May term; otherwise, motion denied, with ten dollars costs. Present — Lazansky, P. J., Young, Kapper, Carswell and Scudder, JJ.